Exhibit 99.2 Stepan Declares Quarterly Dividend Northfield, Illinois, April 26, 2016 Stepan Company (NYSE:SCL) today reported: On April 25, 2016, the Board of Directors of Stepan Company declared a quarterly cash dividend on its common stock of $0.19 per share.The dividend is payable on June 15, 2016, to common stockholders of record on May 31, 2016.The Company increased its quarterly cash dividend in the fourth quarter of 2015 by $0.01 per share, marking the 48th consecutive year that the company has increased its cash dividend to shareholders. Corporate Profile
